Citation Nr: 0615331	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for chronic brain syndrome 
due to trauma, manifested by headaches, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an increased rating for his service-
connected chronic brain syndrome due to trauma, manifested by 
headaches, currently rated as 10 percent disabling.  In 
February 2005, the veteran testified before the Board at a 
hearing that was held via videoconference from the RO.  The 
Board remanded the claim in September 2005 for additional 
development.


FINDINGS OF FACT

1.  The veteran's brain trauma is manifested by purely 
subjective complaints including recurrent headaches without 
prostrating attacks, and sleep disturbance.  The veteran does 
not have a diagnosis of multi-infarct dementia associated 
with brain trauma.

2.  The veteran's brain trauma is productive of no more than 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chronic brain syndrome due to trauma, manifested by 
headaches, have not been met. 38 U.S.C.A. §§ 1155, 5107, 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.120, 4.124a, 4.130, 
Diagnostic Codes (DCs) 8045, 8100, 9304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's brain trauma has been rated as 10 percent 
disabling since March 1971.  He now seeks an increased 
rating.  The Board thus turns to the applicable criteria.

Diagnostic Code 8045 pertains to brain disease due to trauma.  
Under DC 8045, purely neurological disabilities such as 
hemiplegia, epiletiform seizures, facial nerve paralysis, 
etc., resulting from brain trauma are rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints, such as headache, dizziness, 
insomnia, etc., are rated 10 percent and no more under 
Diagnostic Code 9304.  This 10 percent rating cannot be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under DC 9304 are not assignable in the absence 
of a diagnosis of multi-infarct dementia associated with 
brain trauma.  38 C.F.R. § 4.124a, DC 8045; 38 C.F.R. 
§ 4.130, DC 9304.

VA treatment records dated from January 2002 to July 2005 
demonstrate that the veteran has complained of difficulty 
with his memory, and with understanding complex directions.  
He associates these difficulties with his service-connected 
brain trauma.  At no time has any VA treatment provider, 
however, associated any memory loss with his service-
connected brain trauma.

On VA-sponsored examination in June 2002, the veteran 
reported that he had been doing well, until approximately one 
year before, when he began experiencing headaches and 
decreased cognition.  He reported that he had not received 
any treatment for headaches.  He denied any history of 
cerebral vascular accidents or transient ischemic attacks.  
The veteran described his headaches as generalized and very 
broad in nature, generally made worse by exertion.  He 
described the pain as dull.  He could not estimate the 
frequency of the headaches, stating that they were present 
most of the time, and lasted for "as long as convenient."  
He stated that he found it difficult to walk when he had a 
headache.  He denied any loss of consciousness or syncope 
attacks.  Based upon the veteran's description of the 
headaches, the examiner determined that the headaches were 
not migraine-like.  Neurological examination revealed no 
abnormalities.  His mental status examination was 
"essentially normal."  He was determined not to have any 
significant dementia.  In rendering a diagnosis as to 
residuals of a head injury, the examiner stated that there 
was no diagnosis, as there was no pathology to render a 
diagnosis (no significant dementia).  For the established 
diagnosis of chronic brain syndrome secondary to head trauma 
manifested by headaches, the examiner stated that there was 
no change.

The veteran provided testimony in September 2005 to symptoms 
of memory loss, sleep disturbance with constant dreams, and 
headaches.  He described the frequency of his headaches as 
"come and go" and "regular."  He denied experiencing 
symptoms such as dizziness or inability to walk during his 
headaches.  He also reported bouts of depression with 
occasional panic attacks.

The veteran again underwent VA neurological examination in 
October 2005.  At that time, the veteran complained of 
headaches, memory decline, and insomnia, associated with his 
chronic brain syndrome.  The veteran estimated the frequency 
of his headaches as occurring approximately once per week, 
which was more often than previously.  He described the 
headaches as a "throbbing all over," which lasted until 
they were relieved by pain medication.  With regard to his 
memory decline, he stated that this had been going on for a 
long time.  He stated that he forgets details rather than 
entire events.  With regard to his sleep disorder, he 
complained of experiencing nightmares, and excessive daytime 
sleepiness.  

The veteran was scheduled for a sleep study to determine 
whether he had obstructive sleep apnea.  The results of the 
study indicated significant obstructive sleep apnea, which 
the examiner determined may attribute to the frequency and 
severity of his headaches.  After reviewing the claims 
folder, the examiner noted that there was no evidence of 
record of severe incapacitation due to the headaches.  

The veteran was also scheduled for neuropsychiatric 
evaluation to assess his complaints of memory decline, which 
was completed in two sessions.  On examination, the veteran 
reported forgetting details since shortly after his head 
injury, and difficulty in remembering how to spell words, and 
how to get places.  He also reported a more than 30-year 
history of cocaine, marijuana, and alcohol abuse, for which 
he had completed an in-patient VA drug-rehabilitation 
program.  He stated that he had not relapsed since completing 
the program.  Behavior observations and mental status 
examination demonstrated that the veteran had a shallow 
awareness of deficits.  He exerted effort and was persistent 
when challenged.  He was noted to use a trial and error 
approach in the first session, and to occasionally use 
strategies in the second session, during which he was noted 
to be more deliberate.  While his attention was normal, his 
mental speed was noted to seem slow, and he required extra 
explanation of instructions.  He seemed intact in recall in 
spontaneous behaviors.  His mood was calm, and his affect was 
appropriate.  He expressed logic concerning his symptoms, and 
insight into long-term drug dependence.  

Neuropsychiatric test results revealed impairment in the 
veteran's copy and recall of complex figures, including 
recognition of elements and verbal and semantic fluency.  His 
attention varied mildly, suggesting possible lapses and 
difficulty in sustaining attention at times.  The 
neuropsychiatric examiner found that the veteran's cognitive 
disabilities at present were best described as a cognitive 
disorder, not otherwise specified, as his memory problem was 
restricted to complex visual information.  Given the 
veteran's reported history of more than 30 years of cocaine, 
marijuana, and alcohol abuse, the examiner determined that 
the veteran's head injury was unlikely to be the etiology of 
his cognitive disorder.  Rather, the long history of 
polysubstance abuse was more likely the etiology of his 
present problems and complaints.

After reviewing the results of the neuropsychiatric testing, 
the neurological examiner noted that the results of that 
examination supported his opinion that the veteran did not 
have significant memory impairment that could be traced to 
his service-connected brain trauma.

As noted in the above examinations, the veteran's complaints 
associated with his service-connected brain trauma are purely 
subjective, including headaches, dizziness, and sleep 
disturbance.  He has been rated 10 percent disabled under DC 
9304.  The Board finds that a rating under this diagnostic 
code is appropriate, as directed by DC 8045.  38 C.F.R. 
§ 4.124a, DC 8045.  While the recent evidence of record 
reflects that the veteran has complained of difficulty with 
his memory and in understanding complex directions, the 
evidence does not reflect that he has been diagnosed with 
multi-infarct dementia associated with brain trauma.  Rather, 
any memory decline in this case has been associated to a 
lengthy history of polysubstance abuse.  Accordingly, DC 9304 
cannot serve as a basis for an increased rating in this 
particular case.  38 C.F.R. §§ 4.124a, DC 8045; 4.130, 
DC 9304.

Alternatively, as the veteran's service-connected brain 
trauma is manifested by headaches, the Board finds that 
Diagnostic Code  8100, which pertains to migraine headaches, 
is applicable by analogy.  38 C.F.R. § 4.124a, DC 8100.  
Under DC 8100, a 10 percent rating is warranted for 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating is 
warranted for characteristic prostrating attacks occurring on 
an average of once a month over the last several months.  A 
maximum 50 percent rating is warranted for very frequent 
completely prostrating attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, DC 8100.

In this case, there is no evidence that the veteran suffers 
from migraine-type headaches.  Regardless of whether the 
veteran's headaches are due to migraine, however, the 
evidence does not indicate that the criteria for a higher 
rating under DC 8100 are met.  On VA examination, the veteran 
described the pain associated with his headaches as "dull."  
While he stated that he finds it difficult to walk when he 
has a headache, none of the evidence of record indicates that 
the veteran's headaches are manifested by prostrating 
attacks, which is a requirement for a higher rating under 
this diagnostic code.  The examiner in October 2005 found 
that the veteran's headaches were relieved by over-the-
counter pain medication, and that there was no evidence of 
severe incapacitation due to headaches.  Because there is no 
evidence of prostrating attacks, the Board finds that DC 8100 
cannot serve as a basis for an increased rating in this case.  
38 C.F.R. § 4.124a, DC 8100.

In sum, the Board finds that the veteran's brain trauma 
manifested by headaches warrants no more than the current 10 
percent rating under DC 9304.  The Board has deemed the 
veteran as competent to describe his symptoms such as memory 
loss, sleep disturbance, headaches, etc., but he is not 
deemed competent to associate those symptoms as due to 
service connected chronic brain syndrome due to trauma.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2005).  His lay report regarding the frequency, 
duration and severity of his headaches has been deemed 
credible, but do not reflect a level of disability entitling 
him to a higher rating still.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002; a rating 
decision in August 2002; and a statement of the case in 
January 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir. Apr. 5, 1996) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson,  19 
Vet. App. 473 (2006).  Thus, VA has satisfied its duty to 
notify the appellant and had satisfied that duty prior to the 
final adjudication in the January 2006 supplemental statement 
of the case.  Furthermore, since an increased rating has been 
denied, any question as to the appropriate effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law, and that there is no reasonable possibility that any 
further assistance to the veteran would be capable of 
substantiating his claim.


ORDER

An increased rating for chronic brain syndrome due to trauma, 
manifested by headaches, is denied.


____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


